Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Final Office Action.  Claims 1-20 are pending in this application and have been rejected below.      

Response to Amendments
Applicant’s amendments are acknowledged.

Response to Arguments
Regarding subject matter eligibility, the claim as a whole integrates the abstract idea into a practical application. Examiner submits that the limitations:
the detecting of an application executing on a terminal, the service request being sent by a user through the application executing on the terminal, the request including departure location and a destination, the departure location being a current location of the user and being determined by a global positioning system (GPS), 
the use of the prediction model which is obtained by training with a plurality of designated example service orders, the prediction model includes an Extreme Gradient Boosting (Xgboost) model, a decision tree model, a Gradient Boosting Decision Tree (GBDT) model, a linear regression model, a neural network model, or a deep learning model; 
the sending the optimized adjusting rate of fee to the terminal to be presented on an interface of the terminal.  
  in combination,

With respect to 103, Biswas in view of Dangaltchev in view of Novak have been brought in to read on the current claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Biswas (2017/0154348) in view of Dangaltchev (2016/0148233) in view of Novak (2013/0246207)


A system, comprising:  
at least one storage medium including a set of instructions for determining a fee of a service request in an on-demand service (Figure 1 (102), Figure 2, 0040-0041)
at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, (Figure 1(102), Figure 2, 0040-0041) the at least one processor is directed to detect an application executing on a terminal (Figure 1, 0030 - a dynamic pricing device 102 in communication with one or more request devices such as a request device 104 and service devices 106 such as service devices 106-1, 106-2, 106-3 (collectively, service devices 106) over a network 108.  The network 108 may include any software, hardware, or computer applications that can provide a medium to exchange signals or data in any of the formats known in the art, related art, or developed later.  Communication network 108 may include, but is not limited to, social media platforms implemented as a website, a unified communication application, or a standalone application.)  
receive, via a network, a service request from the terminal, the service 
request being sent by a user through the application executing on the terminal  (0017 – request device configured to…request services;
Figure, 1, [0030] Embodiments include a dynamic pricing system 100 that includes a dynamic pricing device 102 in communication with one or more request devices such as a request device 104 and service devices 106 such as service devices 106-1, 106-2, 106-3 (collectively, service devices 106) over a network 108.  The network 108 may include any software, hardware, or computer applications that can provide a medium to exchange signals or data in any of the formats known in the art, related art, or developed later.  Communication network 108 may include, but is not limited to, social media platforms implemented as a website, a unified communication application, or a standalone application.)
and including departure location and a destination, the departure location being a current location of the user and being determined by a global positioning system (GPS);  
	0083 - The request 302 may be characterized by a variety of parameters such as request source, request destination, and request time, which may be provided by the customer through a user device such as the request device 104.  In some embodiments, the dynamic pricing device 102 may automatically determine one or more of these parameters upon receiving the request 302.  For example, the dynamic pricing device 102 may determine the request source based on the GPS data of the request device 104. 
(0046] In one embodiment, the input module 208 may be operatively 
associated, installed, or integrated with a global positioning system (GPS) 
module (not shown), which may automatically detect and associate location data 
(hereinafter referred to as customer GPS data) with the request device 104 to 
determine the request source. 
(b) determine an estimated basic fee of the service request, the estimated basic fee corresponding to a target route based on the departure location and the destination; (Equation 9 -the “r(i)”; See 0059 – r(i)=ride fare or service charge for the request I; 
Also Referenced in 0048 –“ride fare or service charge that a customer pays to the service operator such as a cab driver) 
(c) generate an estimated adjusting rate of fee for the service request;(0071-0072- optimal commission rate) 
(d) generate an estimated conversion rate of transaction associated with the service request based on the estimated adjusting rate of fee with a prediction model which is obtained by training with a plurality of designated example service orders, 
[0072] The CRC module 218 may determine the optimal commission rate c.sub.i* in a manner similar to the first setting as discussed above; however, each 
estimated commission rate can be utilized multiple times for a given type of 
request in order to estimate the associate probability using that particular 
commission rate with reasonable confidence.
[0076] The CRC module 218 may determine a ratio of the number of acceptances of each estimated commission rate by a cab driver for each request and the total number of trials of each estimated commission rate (using the binary search in the discrete set of commission rates).  
 (e) obtain a function value of a target function, wherein the target function relates to the estimated basic fee, the estimated conversion rate of transaction, and the estimated adjusting rate of fee; and (Equation 9 (as target function) [0071] Therefore, the CRC module 218 may be configured to determine the expected optimal commission rate c.sub.i* that must be charged from the cab drivers for a service request in the case where the overall revenue earned by the service providers is maximized, as represented in Equation 9.) 
(0071-0076, Equation 9 – comparing commission rates, determining optimal commission rate;
0071- Therefore, the CRC module 218 may be configured to determine the expected optimal commission rate c.sub.i* that must be charged from the cab drivers for a service request in the case where the overall revenue earned by the service providers is maximized, as represented in Equation 9. 
[0072] The CRC module 218 may determine the optimal commission rate c.sub.i* in a manner similar to the first setting as discussed above; however, each estimated commission rate can be utilized multiple times for a given type of request in order to estimate the associate probability using that particular commission rate with reasonable confidence. Hence, the number of iterations 
required to converge to the optimal commission rate may increase.  The maximum number of iterations required for trials of each commission rate may depend on the maximum error .di-elect cons.  and the minimum confidence with which the CRC module 218 estimates the commission rates.  
[0073] The CRC module 218 may estimate the probability of acceptance of 
acceptance of a commission rate for a request with some confidence using a 
variety of methods known in the art, related art, or developed later.  Once 
such probability of acceptance of a commission rate for a request is estimated, 
the CRC module 218 may update this estimated probability according to the 
observed probability by using a binary search across different commission 
rates. 
[0074] If the observed probability for a commission rate is P percent (e.g., 
P=80) or higher, the CRC module 218 may search in the upper half of the 
discrete set of commission rates, else in the lower half of the discrete set of 
commission rates.
[0075] The maximum number of trials of each commission rate for a request n.sub.p during the search may be equivalent to a value as shown in equation 10 based on the Chernoff bound. 
 [0076] The CRC module 218 may determine a ratio of the number of acceptances of each estimated commission rate by a cab driver for each request and the total number of trials of each estimated commission rate (using the binary search in the discrete set of commission rates).  So, when the maximum number of trials of each estimated commission rate has already been performed, the CRC module 218 may update the predefined maximum commission rate as shown in Equation 7 when the ratio is less than the observed probability, or may otherwise update the predefined minimum commission rate as shown in Equation 6. )
Biswas does not explicitly state, however Dangaltchev in analogous art discloses: wherein the prediction model includes an Extreme Gradient Boosting (Xgboost) model, a decision tree model, a Gradient Boosting Decision Tree (GBDT) model, a linear regression model, a neural network model, or a deep learning model;
(0103 - For example, the probability computation module 322 may determine that the discount response is essentially zero (e.g., a change in price discount does not substantially affect the purchase probability) outside a certain range of discounted prices, but has some shape in the range of discounted prices.  In some implementations, the probability computation module 322 and/or the learning module 326 may determine the shape of a curve (e.g., F(d), the discount pricing model, or the discount response) in the range based on the data in the data storage 214.  For example, the learning module may have previously determined (e.g., using linear regression, a neural network, or other suitable computer learning methods) the polynomialarity of a discount response to create a polynomial discount pricing model for a given situation.  In some implementations, the probability computation module 322 may retrieve the polynomial discount pricing model from the data storage 214 based on 
matching attributes of the situation (e.g., of a user, the user's history, the 
product, etc.) to an appropriate model. )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Biswas’s prediction model to include Dangaltchev’s linear regression model or a neural network model, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
While Biswas discloses sending the driver details to the terminal to be presented on an interface of the terminal.(0086), Biswas does not explicitly state:  (q) send the optimized adjusting rate of fee to the terminal to be presented on an interface of the (Abstract -A method for adjusting prices for services is provided.  One or more processors make a determination of an amount of requesters for a service at a given time and an amount of available service providers for providing the service at the given time.  A price, relative to a default price, for using the service provided by one or more service providers is adjusted based on the determined amount of requesters and the determined amount of available service providers.  Pricing data corresponding to the adjusted price is transmitted to one or more requesting devices or one or more provider devices so that the adjusted price can be displayed on at least one of the one or more requesting devices or the one or more provider devices and be indicative of an adjustment in price as compared to the default price.) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Biswas’s in view of  Dangaltchev’s driver details to include Novak’s optimized adjusting rate of fee, informing the customer of a suggested commission fee.  

Regarding Claim 2, Biswas in view of Dangaltchev in view of Novak discloses:
The system of claim 1, wherein the target function is for calculation of gross merchandise volume (GMV) by multiplying the estimated basic fee of the service request, the estimated adjusting rate of fee associated with the service request and the estimated conversion rate of transaction associated with the service request together.
(0071- Therefore, the CRC module 218 may be configured to determine the expected optimal commission rate c.sub.i* that must be charged from the cab drivers for a service request in the case where the overall revenue earned by the service providers is maximized, (optimal value for GMV) as represented in Equation 9.   
See Equation 9 which indicates a multiplying of each probability of a commission rate (p(c(i))) by a commission rate (c(i)), and by a standard fare (r(i)))  

Regarding Claim 4, Biswas in view of Dangaltchev in view of Novak discloses:
The system of claim 1, wherein to determine the estimated conversion rate of transaction associated with the service request based on the estimated adjusting rate with the prediction model, the at least one processor is directed to:
obtain the plurality of example service orders; designate each of the plurality of example service orders with one of one or more labels; (0069 –grouped by “type of request i”;  0072 – “however, each estimated commission rate can be utilized multiple times for a given type of request in order to estimate the associate probability using that particular commission rate with reasonable confidence.
0007 - The CRC module is configured to receive a service request that has a request type based on at least one of a request source, request destination, or a request time; and estimate a commission rate for serving the service request based on the request type.
0028 – The type of request can be determined by origin, destination, and time of request.)
 (0028 – The type of request can be determined by origin, destination, and time of request.)
train the prediction model based on the one or more features and the plurality of designated example service orders; (0072 – “however, each estimated commission rate can be utilized multiple times for a given type of request in order to estimate the associate probability using that particular commission rate with reasonable confidence.)
determine the estimated conversion rate of transaction associated with the service request based on the estimated adjusting rate with the trained prediction model.
[0072] The CRC module 218 may determine the optimal commission rate c.sub.i* in a manner similar to the first setting as discussed above; however, each 
estimated commission rate can be utilized multiple times for a given type of 
request in order to estimate the associate probability using that particular 
commission rate with reasonable confidence;    [0076] The CRC module 218 may determine a ratio of the number of acceptances of each estimated commission rate by a cab driver for each request and the total number of trials of each estimated commission rate (using the binary search in the discrete set of commission rates).

Regarding Claim 5, Biswas in view of Dangaltchev in view of Novak discloses:The system of claim 4, wherein the one or more features include at least one of basic characteristics of the service request, real-time characteristics of the service request, and historical characteristics of a service order. (0007 - The CRC module is configured to receive a service request that has a request type based on at least one of a request source, request destination, or a request time (one or more features)
0028 – The type of request can be determined by origin, destination, and time of request (one or more features)).

Regarding Claim 6, Biswas in view of Dangaltchev in view of Novak discloses: The system of claim 1, wherein to determine the optimized adjusting rate of fee by repeating steps (c)-(e) and comparing the function values, the at least one processor is directed to:
obtain one or more estimated adjusting rates of fee and one or more corresponding estimated conversion rates of transaction; (0072-each estimated commission rate can be utilized multiple times for a given type of request in order to estimate the associate probability using that particular commission rate with reasonable confidence.)
obtain one or more function values based on the target function, utilizing the one or more estimated adjusting rates of fee and the one or more corresponding estimated conversion rates of transaction; (0071, Equation 9 (as target function) [0071] Therefore, the CRC module 218 may be configured to determine the expected optimal commission rate c.sub.i* that must be charged from the cab drivers for a service request in the case where the overall revenue earned by the service providers is maximized, as represented in Equation 9.;
0072-each estimated commission rate can be utilized multiple times for a given type of request in order to estimate the associate probability using that particular commission rate with reasonable confidence.)
obtain a maximum function value by comparing the one or more function values (0071-optimal commission rate)
and determine the optimized adjusting rate of fee as the estimated adjusting rate that corresponds to the maximum function value. (0071, Equation 9- the expected optimal commission rate c.sub.i* that must be charged from the cab drivers for a service request in the case where the overall revenue earned by the service providers is maximized, as represented in Equation 9)

Regarding Claim 7, Biswas in view of Dangaltchev in view of Novak discloses:  The system of claim 1, wherein to determine the optimized adjusting rate of fee by repeating steps (c)-(e) and comparing the function values, the at least one processor is directed to:
(1) determine a maximum function value and a maximum iteration number;   [0072] The CRC module 218 may determine the optimal commission rate c.sub.i* in a manner similar to the first setting as discussed above; however, each 
estimated commission rate can be utilized multiple times for a given type of 
request in order to estimate the associate probability using that particular 
commission rate with reasonable confidence.  Hence, the number of iterations 
required (maximum iteration number, See Applicant’s Spec, 0115) to converge to the optimal commission rate may increase.	
while converging to the optimal commission rate, Examiner notes one of the estimated commission rates would be a “maximum function value”; 
 	(2) conduct steps (c)-(e) to obtain the estimated adjusting rate of fee for the service request, the estimated conversion rate of transaction associated with the service request, and the function value of the target function; (See Claim 1 Above)
(3) determine that the function value is greater than the maximum function value;
(4) designate the function value in (3) as the maximum function value; (0072 - Examiner notes while converging to the optimal commission rate, different estimated commission rates would be recognized as more optimal than others)
 (5) repeat steps (2)-(4) till meets the maximum iteration number; (0072-Hence, the number of iterations required to converge to the optimal commission rate may increase.)											and (6) determine the optimized adjusting rate of fee as the estimated adjusting rate of fee that corresponds to the maximum function value. (0072-Hence, the number of iterations required to converge to the optimal commission rate may increase.)

Regarding Claim 8, Biswas in view of Dangaltchev in view of Novak discloses:  The system of claim 7, wherein the estimated adjusting rate of fee associated with the service request is restricted by a first threshold, or the estimated conversion rate of transaction associated with the service request is restricted by a second threshold.
[0048] … The estimated commission rate c.sub.i may range from a predefined minimum commission rate to a predefined maximum commission rate, as represented in Equation 2. 
  [0049] In Equation 2, c.sub.i for each service request i, c.di-elect 
cons.[0, 1] refers to the minimum commission rate, c.di-elect cons.[0, 1] 
refers to the maximum commission rate, and i refers to a service request from a 
set of service requests I received within a predetermined time epoch (e.g., 60 
seconds).  Each of the minimum commission rate and the maximum commission rate may be preset based on the service conditions.

Regarding Claim 9, Biswas in view of Dangaltchev in view of Novak discloses:  The system of claim 1, wherein the estimated adjusting rate of fee is selected from a limited number of preset values. (0074 – discrete set of commission rates)

Regarding Claim 10, Biswas in view of Dangaltchev in view of Novak discloses:   The system of claim 9, where to determine the optimized adjusting rate of fee by repeating steps (c)-(e) and comparing the function values, the at least one processor is directed to:
repeat steps (c)-(e) for a limited number of times: (0071- the number of times to reach “reasonable confidence”;
each estimated commission rate can be utilized multiple times for a given type of request in order to estimate the associate probability using that particular commission rate with reasonable confidence.)
each time in step (c), reset the estimated adjusting rate of fee to a new value from the limited number of preset values; (0071- “each” estimated commission rate can be utilized multiple times, would include “each” of the estimated commission rates as the “estimated adjusting rate of fee”) 
each time in step (d) generate the estimated conversion rate of transaction based on the estimated adjusting rate of fee; [0073] The CRC module 218 may estimate the probability of acceptance of acceptance of a commission rate for a request with some confidence using a variety of methods known in the art, related art, or developed later. 
each time in step (e) obtain the function value of a target function; (Abstract - determining an optimal commission rate based on a service request)
conduct step (f) to determine the optimized adjusting rate of fee as the estimated adjusting rate of fee that maximize a function value of the target function. (Equation 9 (as target function) [0071] Therefore, the CRC module 218 may be configured to determine the expected optimal commission rate c.sub.i* that must be charged from the cab drivers for a service request in the case where the overall revenue earned by the service providers is maximized, as represented in Equation 9.) 

Claim 11-12 and 14-19 stands rejected based on the same citations and rationale as Claim 1-2 and 4-9, respectively. 

Claim 20 stands rejected based on the same citations and rationale as Claim 1.

Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Biswas (2017/0154348) in view of Dangaltchev (2016/0148233) in view of Novak Wade, Roger “World taxi prices: What a 3-kilometer taxi fare is in 88 big cities ...” “Price of Travel” 06/14/17, https://www.priceoftravel.com/555/world-taxi-prices-what-a-3-kilometer-ride-costs-in-72-big-cities/

Regarding Claim 3, Biswas in view of Dangaltchev in view of Novak discloses:
The system of claim 1, but does not explicitly state: However, Wade discloses:
 wherein to determine the estimated basic fee of the service request, the at least one processor is directed to:   
determine at least one route based on the departure location and the destination associated with the service request; (ride within the city (route)) 
determine the target route from the at least one route, wherein the target route is determined based on distance corresponding to the at least one route, traffic condition corresponding to the at least one route, estimated travel time for each of the at least one route, or estimated toll payment for each of the at least one route; (little to no traffic (target route) v. a high traffic situation)
and determine the estimated basic fee of the service request based on the target route.   (little to no traffic (target route) v. a high traffic situation; cost of taxi rides)  

    PNG
    media_image1.png
    678
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    686
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Biswas in view of Dangaltchev in view of Novak’s estimated basic fee to include Wade’s “traffic condition corresponding to the at least one route” (target route), providing a regular price for different levels of traffic (Wade).   

Claim 13 stands rejected based on the same citations and rationale as Claim 3. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623